Woods, J.,
delivered the opinion of the court.
The appellee was surety for the original debt of her husband due to appellants, and she was discharged from liability as such surety by reason of the cancellation of the principal debtor’s trust deed given on his own property to secure that debt, and the surrender to the principal debtor of that property, without her knowledge or consent, and, further, by reason of the extension for a specified time, upon sufficient consideration, of *415the balance due by the principal debtor for which appellee was surety, and this without her knowledge or consent, also.
The appellee was not entitled to recover of appellants the value of the cotton shipped by West, her tenant, from her plantation in the state of Arkansas, to appellants, his factors, in Memphis, in the state of Tennessee. Her lien was lost, under the authority of our opinion in Hernandez v. Aaron, which was delivered February 4, 1895 (post, p. 434). In that case, we held that a cotton factor and commission merchant who had made advances upon account to a planter, and who •had received and sold, in good faith, cotton shipped in the name of the planter, and for his account, was not answerable for the value of cotton so received and sold and credited on the planter’s account in a suit for that purpose by one having a recorded trust deed upon the cotton in this state.

Affirmed on appeal a/nd on cross appeal.